December 20, 2012 VIA EDGAR The United States Securities and Exchange Commission SEC Headquarters treet NE Washington, D.C. 20549 Subject: Nationwide VL Separate Account-G Nationwide Life and Annuity Insurance Company SEC File Nos. 333-182896 and 333-182897 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, Nationwide Life and Annuity Insurance Company for itself and on behalf of its Nationwide VL Separate Account-G (the "Variable Account") respectfully requests acceleration of the effective date of the Registration Statements for the Variable Account.It is desired that the registration statements become effective on December 27, 2012 or as soon as practicable. Nationwide Life and Annuity Insurance Company represents that the final prospectuses will be filed as soon as possible after the effectiveness order is received. The undersigned is an officer of Nationwide Life and Annuity Insurance Company and is duly authorized to request accelerated effectiveness of the Registration Statement. Please call Timothy Crawford at (614) 249-3398 should you have questions. Very truly yours, NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY /s/ G MICHAEL VAUGHAN G. Michael Vaughan Associate Vice President IP Business Development cc: Mr. Sonny Oh Senior Counsel Office of Insurance Products December 20, 2012 VIA EDGAR The United States Securities and Exchange Commission SEC Headquarters treet NE Washington, D.C. 20549 Subject: Nationwide VL Separate Account-G Nationwide Life and Annuity Insurance Company SEC File Nos. 333-182896 and 333-182897 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, Nationwide Investment Services Corporation, the General Distributor of the Individual Flexible Premium Adjustable Universal Life Insurance Policies to be issued by Nationwide VL Separate Account-G (the "Variable Account"), respectfully requests acceleration of the effective date of the Registration Statements for the Variable Account.It is desired that the registration statements become effective on December 27, 2012 or as soon as practicable. The undersigned is an officer for Nationwide Investment Services Corporation and is duly authorized to request accelerated effectiveness of the Registration Statement. Please call Timothy Crawford at (614) 249-3398 should you have questions. Very truly yours, NATIONWIDE INVESTMENT SERVICES CORPORATION /s/ TERRY C. SMETZER Terry C. Smetzer Associate Vice President and Assistant Treasurer cc: Mr. Sonny Oh Senior Counsel Office of Insurance Products
